             Case 2:19-cv-00014-MJP Document 116 Filed 02/26/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          JOE JW ROBERTS JR,                              CASE NO. C19-14 MJP

11                                Plaintiff,                ORDER ADOPTING REPORT AND
                                                            RECOMMENDATION AND
12                 v.                                       GRANTING DEFENDANTS’
                                                            MOTION FOR SUMMARY
13          VILMA KHOUNPHIXAY, et al.,                      JUDGMENT

14                                Defendants.

15

16          This matter comes before the Court on the Report and Recommendation of the Honorable

17   Michelle L. Peterson, U.S. Magistrate Judge. (Dkt. No. 112.) Having reviewed the Report and

18   Recommendation, Plaintiff’s Objections (Dkt. No. 114), Defendants’ Response to the Objections

19   (Dkt. No. 115), and the relevant record, the ORDERS as follows:

20          (1) The Court finds no merit to Plaintiff’s two objections to the Report and

21             Recommendation. First, Plaintiff complains that he did not have sufficient time to

22             prepare a response to Defendants’ Motion for Summary Judgment. But Plaintiff was

23             given an ample extension of time to permit him to file a response. (See Order on

24

     ORDER ADOPTING REPORT AND RECOMMENDATION AND GRANTING DEFENDANTS’ MOTION FOR
     SUMMARY JUDGMENT - 1
             Case 2:19-cv-00014-MJP Document 116 Filed 02/26/21 Page 2 of 2




 1             Plaintiff’s Motions to Appoint Counsel, Compel Discovery, and Strike Pleading, Dkt.

 2             No. 102, at 1-2.) Despite the extension, Plaintiff failed to file a response, though he

 3             did file many other matters with the Court during the period of the extension. (See id.

 4             at 4.) The Court finds no merit to this objection. Second, Plaintiff claims that he was

 5             denied access to compact discs to support his opposition. But the Court already ruled

 6             on this issue, noting that Plaintiff failed to show what relevance these materials have

 7             to this case. (See id. at 4-5.) Plaintiff has not addressed this issue in his objections,

 8             and the Court finds no merit to the objection;

 9          (2) The Court ADOPTS the Report and Recommendation;

10          (3) The Court GRANTS Defendants’ Motion for Summary Judgment as to all claims;

11             and

12          (4) The Court DISMISSES this action WITH PREJUDICE.

13          The clerk is ordered to provide copies of this order to Plaintiff, all counsel, and

14   Magistrate Judge Peterson.

15          Dated February 26, 2021.

16                                                         A
                                                           Marsha J. Pechman
17
                                                           United States Senior District Judge
18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND RECOMMENDATION AND GRANTING DEFENDANTS’ MOTION FOR
     SUMMARY JUDGMENT - 2
